Citation Nr: 0732030	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Buffalo, New York Regional Office of the Department of 
Veteran Affairs (VA).


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  In January 1999, the RO denied the veteran's claim for 
service connection for PTSD; the veteran did not timely 
appeal that decision. 

3.  The evidence received since the RO's January 1999 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim; moreover, 
such evidence includes service department records not 
previously associated with the claims file.

4.  The veteran currently is shown to have a diagnosis of 
PTSD that is causally linked to a stressor event manifested 
by a hostile enemy attack while he was stationed in the 
Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The RO's January 1999 decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.   New and material evidence having been received, the 
claim of entitlement to compensation for PTSD is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 Supp. 2006); 
38 C.F.R. §§ 3.104, 3.156, 3.159 (2007). 

3.  The veteran's PTSD was incurred as a result of service.  
38 U.S.C.A. §§ 110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(the Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

Here, the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims have been fulfilled by 
information provided to the veteran in letters from the RO 
dated in April 2004 and August 2004.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that there are a few procedural deficiencies.  
First, the veteran requested a hearing before the Board, as 
indicated by his August 2005 formal appeal, but was never 
scheduled for a hearing.  Second, the record reveals that the 
veteran had seen a psychiatrist through the Social Security 
Administration (SSA) in November 1998, as indicated by the 
March 1999 deferred rating decision, yet the claims file is 
devoid of these records.  Given the Board's determination in 
this case, however, these procedural deficiencies will not 
prejudice the veteran.  Rather, remanding this case back to 
the RO for further development would be an essentially 
redundant exercise and would result only in an additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the veteran's claim for service-
connected PTSD in a January 1999 rating decision on the basis 
that this disability was not diagnosed while the veteran was 
in service and because there was no objective evidence that 
showed the veteran engaged in active combat or was exposed to 
an unusually stressful experience in service.  The veteran 
was notified of this decision in February 1999 but did not 
timely file an appeal.  Although a notice of disagreement 
(NOD) was received in February 1999 and a statement of the 
case (SOC) was issued in August 1999, the veteran did not 
timely file a Form I-9 substantive appeal within the 
requisite time period.  See 38 C.F.R. § 20.200, et. seq.  He 
filed the formal appeal in July 2000.  

In March 2002, the RO determined that the veteran did not 
receive proper notice regarding his right to appeal the RO's 
determination that the July 2000 appeal was untimely.  The RO 
sent proper notice to the veteran in March 2002 correcting 
any omissions.  An SOC was issued in July 2003; however, the 
veteran never filed a formal appeal as to the RO's 
determination that the July 2000 appeal was untimely.  
Therefore, the January 1999 rating decision is final under 38 
U.S.C.A. § 7105(c).  

In January 2004, the veteran filed an application to reopen 
his claim for service-connected PTSD.  In an August 2004 
rating decision, the RO denied the request to reopen on the 
basis that the evidence in the record did not establish a 
link between the current PTSD diagnosis and a specific 
confirmed in-service stressor.  The veteran timely filed an 
appeal in August 2005.

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  The following 
evidence was received after the January 1999 rating decision: 

The Marine Headquarters provided a command chronology for 
January 1970 in July 2001.  The chronology reported 216 enemy 
initiated incidents, particularly two attacks, 4 rockets, 37 
mortars, and 84 mine/booby traps.

The Armed Services Center for Research of Unit Records 
provided a command chronology for February 1970 in April 
1999.

The veteran's personnel service record dated March 1970, 
which was received in March 1999, contained the following 
notation under "COMBAT HISTORY-EXPEDITIONS": 
"Participated in Counter Insurgency Opns. at Chu Lai, RVN."

This evidence was not included in the claims file at the time 
of the January 1999 rating decision and raises a reasonable 
possibility of substantiating whether PTSD was incurred as a 
result of a corroborated in-service stressor.  

In sum, the veteran has provided new evidence that raises a 
reasonable possibility of substantiating his claim.  As such, 
the evidence received since the January 1999 rating decision 
is "new and material" as contemplated by 38 C.F.R. § 
3.156(a) and (c).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (c) 
(providing that where new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction).  Because the RO obtained additional 
records from the service department that corroborated the 
veteran's in-service stressor after the rating decision was 
issued, the claim of service connection is reopened. 


III.  Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Under the laws administered by VA, service connection for 
PTSD requires: (1) medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996). 

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The Board has first considered the question of whether the 
veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board observes that this diagnosis is clearly indicated 
in the VA and private medical records.  These records include 
VA examination reports from August 1998 to April 1999; and 
outpatient treatment reports from the VA Medical Center dated 
January 2004 to August 2004.  Moreover, there are indications 
that the PTSD diagnosis followed reports from the veteran of 
exposure to mortar and ground attacks while in service, as 
indicated by the April 1999 psychiatric evaluation.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated. 

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded Vietnam-related medals but not such combat-related 
citations as the Purple Heart Medal or the Combat Ribbon, as 
indicated by his DD-214 Form. 

Additionally, the veteran's military records indicate that 
his principal in-service duties included working as a motor 
vehicle operator and that he participated in counter 
insurgency operations at Chu Lai, RVN, which would not, in 
and of themselves, suggest combat.  Moreover, the veteran's 
service medical records do not suggest any wounds 
attributable to combat. 

In short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  As such, the Board has considered whether the 
veteran's diagnosis of PTSD is based upon a corroborated in-
service stressor or stressors. 

In this regard, the Board observes that the veteran has 
reported several stressful in-service events related to his 
service in the Republic of Vietnam.  In VA Form 21-4138 dated 
December 1998, the veteran stated that he was stationed with 
First Marine Air Wing Mag 12, motor transport at Chu Lai, 
Vietnam, where he was exposed to ground attacks, gun fire, 
mortar, and land mines.  He stated that this occurred around 
February 1970, but that it was difficult to remember the 
exact time period.  He also stated that his right hand and 
shoulder were injured as a result of shrapnel.

At an August 1998 psychological examination, the veteran 
stated that he was in the Marine Corps and was stationed at 
Chu Lai, Vietnam with a reconnaissance mission from October 
1969 to September 1970 and that he engaged in combat and was 
exposed to many traumatic events.  He also stated that he saw 
heads on bamboo sticks in a village.

In an April 1999 psychiatric evaluation, the veteran told the 
examiner that he sustained multiple shrapnel wounds in his 
right hand from mortar, was exposed to gun fire during 
various ground attacks, that his friend died from mortar, 
three vehicles were destroyed by land mines (although no 
serious injuries), and that he saw decapitated heads of 
villagers.  He also saw a local man killed in a motorcycle 
accident.

As to the veteran's report of serving in a unit that 
sustained a hostile attack, VA contacted the Marine 
Headquarters for corroboration.   

In July 2001, the Marine Headquarters provided a command 
chronology of MABS-12, Marine Aircraft Group 12, First Marine 
Aircraft Wing for January 1970.  The chronology reported 216 
enemy-initiated incidents, particularly two attacks, 4 
rockets, 37 mortars, and 84 mine/booby traps.

The veteran's service personnel records show that the Veteran 
was in Vietnam from October 1969 to March 1970.  He was 
assigned to units associated with Marine aircraft activities, 
specifically MABS-12, Marine Aircraft Group 12, First Marine 
Aircraft Wing.  Therefore, the Board will take judicial 
notice that the veteran's unit was stationed at Chu Lai when 
the ground attacks occurred in January 1970. 

Given that the Marine Headquarters' report corroborates some 
of the veteran's claimed stressors, the Board finds that it 
is shown that the veteran was associated with his unit in Chu 
Lai when the hostile attacks occurred in January 1970. 

As with Pentecost, the veteran's unit records constitute 
independent descriptions of ground and mortar attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, thus corroborating his claim of having 
experienced ground and mortar attacks (despite the fact that 
the records do not specifically identify the veteran as being 
present during the attacks).  Pentecost v. Principi, 16 Vet. 
App. at 124.   


In light of the Court's ruling in Pentecost and after 
consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is in favor of the claim.  

Given the veteran's PTSD diagnosis, his reports of attacks on 
his unit, and the service department records corroborating 
similar attacks, the Board finds that the criteria for 
service connection for PTSD-namely a diagnosis based upon 
(a) corroborated stressor(s)-have been met in this case.  
The claim is thus granted in full. 


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for PTSD is reopened. 

Service connection for PTSD is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


